  Case 3:20-cv-01264-X Document 26 Filed 02/23/21         Page 1 of 1 PageID 703



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

  CAMERON MCCRARY, SCHELDON                  §
  WILLIAMS, ASHLEY                           §
  QASHINGTON, SHANIQUA                       §
  RISCHER, JONATHAN DAVIS,                   §
  PABLO LUNA, JAMES TAYLOR,                  §
  AND KERRY BILLINGS,                        §
                                             §
         Plaintiffs,                         § Civil Action No. 3:20-CV-01264-X
                                             §
  v.                                         §
                                             §
  MIKE BLOOMBERG 2020, INC.,                 §
                                             §
         Defendant.                          §


                                     ORDER

       Before the Court is Defendant’s Motion to Dismiss Plaintiffs’ Second Amended

Complaint or, Alternatively, to Transfer or Stay and Brief in Support [Doc. No. 20].

Having reviewed the motion, the Court DENIES the Defendant’s Motion to Dismiss.

       IT IS SO ORDERED this 23rd day of February, 2021.




                                     BRANTLEY STARR
                                     UNITED STATES DISTRICT JUDGE




                                         1
